Citation Nr: 1533787	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES 

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of Veteran's death.

2.  Entitlement to service connection for the cause of Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served from August 1966 to June 1968.  He died in January 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Reno, Nevada RO has assumed the role of agency of original jurisdiction.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at an August 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death has been raised by the record at the Appellant's August 2014 Travel Board hearing, but has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for the cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for cause of death in the January 2011 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

CONCLUSION OF LAW

Evidence received since the January 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for cause of death is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim to reopen

Rating decisions and Board decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Appellant originally filed her cause of death claim January 2010; the RO denied her claim in a January 2011 rating decision based on a lack of a nexus between the cause of death and service-connected disabilities.  The Appellant did not express disagreement with the decision within one year of receiving notice and the decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's cause of death and active duty.  

In September 2012 the Appellant again submitted a claim for the cause of the Veteran's death.  The Appellant testified at an August 2014 Board hearing that a VA doctor felt that there was a possibility the Veteran's service-connected prostate cancer could have caused the colon cancer (listed as a primary cause of death) but he refused to put it in writing.  She reported a private doctor also felt the Veteran's cancer could have been related to herbicide exposure but he also did not put it in writing.  It has been recognized by the Court that a lay person can be competent to state what a treating physician told him or her during the course of treatment and relate the substance of that information.  See Jandreau v. Nicholson, 492 D. 3d at 1376-77.  The statements regarding the discussions between the Appellant and the Veteran's physician's regarding the etiology of his colon cancer, which are presumed credible for the purposes of reopening his claim, are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Veteran's cause of death and service-connected disabilities.  Consequently, the claim for service connection for the cause of the Veteran's death is reopened.


ORDER

The previously denied claim of entitlement to service connection for the cause of the Veteran's death is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

At the time of the Veteran's death he was service connected for depression, diabetes mellitus, type II and diabetic peripheral neuropathy of the right and left legs, erectile dysfunction and prostate cancer.  His death certificate lists his immediate cause of death as cardiopulmonary arrest, metastatic colon cancer and end stage liver cirrhosis.  

The Appellant's primary contentions are that the Veteran's exposure to Agent Orange, diabetes mellitus and/or prostate cancer played a significant contributory role in causing the Veteran's death.  Specifically, the Appellant asserts that prostate cancer caused colon cancer.   See e.g., Appellant's claim received September 14, 2012 and August 2014 Board hearing.   

The Veteran's personnel records reflect he served in the republic of Vietnam from June 1967 to June 1968.  As such, herbicide exposure is presumed.  A private medical record dated June 8, 2004 states that there was a remote possibility of infiltration of prostate cancer to the colon.  Further, the Appellant has testified that several physicians both VA and private opined verbally that prostate cancer may have metastasized to the colon and it was related to Agent Orange.  On Remand, a VA medical opinion must be provided to address the Veteran's cause of death.

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is conducted, refer the case to an appropriate specialist(a) for review of the record and a medical opinion.  A comprehensive clinical history should be recited; to include a discussion of the Veteran's documented medical history and the Appellant's assertions.  After a thorough review of the evidence, the examiner(s) must:

a.  Provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) that the Veteran's service-connected diabetes mellitus and/or prostate cancer (or treatment received for prostate cancer) caused or permanently aggravated the Veteran's diagnosed colon cancer or liver cirrhosis.  In answering this question, the examiner should specifically comment on the likelihood that the Veteran's colon cancer and prostate cancer constituted primary vs. secondary cancers.

b.  Regardless of the response to the above inquiry, provide an opinion with supporting rationale as to whether it is at least las likely as not (a 50 percent probability or better) that the Veteran's service-connected diabetes mellitus and/or prostate cancer contributed substantially or materially to the Veteran's death.

c.  Provide an opinion as to whether it is at least as likely as not that the disabilities that have been identified as the immediate cause of death (cardiopulmonary arrest, metastatic colon cancer and end stage liver cirrhosis) were related to military service, to include as a result of herbicide exposure.  The physician should be informed that it may be assumed that the Veteran was exposed to herbicides during service in Vietnam.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  

2.  The RO should ensure that the medical report requested above complies with this remand.  If a requested action is not taken or is deficient, it should be returned for correction.

3.  After the development requested above has been completed to the extent possible, the RO should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


